and outrageous conduct on the part of the defendant; (2) intent to cause
                emotional distress or reckless disregard for causing emotional distress; (3)
                [ ] the plaintiff actually suffered extreme or severe emotional distress; and
                (4) causation"); Clark Cnty. Sch. Dist. v. Virtual Educ. Software, Inc.,   125
Nev. 374, 385, 213 P.3d 496, 503 (2009) (holding that defamation requires:
                "(1) a false and defamatory statement. . .; (2) an unprivileged publication
                to a third person; (3) fault, amounting to at least negligence; and (4) actual
                or presumed damages"' (internal quotations omitted)). The statute of
                limitations on these claims is two years, NRS 11.190(4)(c); Lund v. Eighth
                Judicial Dist. Court, 127 Nev. , n.6, 255 P.3d 280, 285 n.6 (2011)
                (applying NRS 11.190(4)(c) to a defamation claim); NRS 11.190(4)(e), and
                it does not appear from the face of the complaint that this statute ran out
                before the complaint was filed. Kellar v. Snowden, 87 Nev. 488, 491, 489
P.2d 90, 92 (1971) (holding that dismissal is not appropriate unless the
                alleged statute of limitations bar is apparent on the face of the complaint).
                            But the district court was correct in its application of NRS
                651.120's shorter limitations period to Woods's claims seeking to redress
                discrimination in public accommodations under NRS Chapter 651. NRS
                11.500 does not apply. Woods voluntarily dismissed the suit that he filed
                in the federal district court; NRS 11.500 allows a party to recommence an
                action in a court having jurisdiction only where a different court dismissed


                        'Although Woods did not allege publication in lawyerly terms, his
                allegations permit an inference that Bill Steele or "Rick the Handyman"
                made crude comments in front of Woods' girlfriend and/or mother which, if
                proved, could establish publication. See W States Constr. v. Michoff, 108
Nev. 931, 936, 840 P.2d 1220, 1223 (1992) ("A complaint need only set
                forth sufficient facts to demonstrate the necessary elements of a claim for
                relief. . . .").

SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 194,k
                the same action for lack of subject matter jurisdiction. Moreover, the
                district court did not abuse its discretion by failing to sua sponte equitably
                toll the statute of limitations because Woods voluntarily chose not to
                pursue his racial discrimination claim in the federal court.     See Seino v.
                Employers Ins. Co. of Nev., 121 Nev. 146, 152, 111 P.3d 1107, 1112 (2005)
                (holding that equitable tolling suspends the running of a statute of
                limitations when the interests of justice so require and listing the
                appropriate factors). Thus, because Woods filed suit in state court after
                the one-year statute of limitations in NRS 651.120 had expired, the
                district court correctly dismissed Woods' Chapter 651 claim.
                            Because the district court erred by dismissing Woods'
                complaint in its entirety based on the one-year statute of limitations in
                NRS 651.120, we affirm in part and reverse and remand in part. On
                remand, Woods may yet amend as of right under NRCP 15(a) so we need
                not address his appeal of the district court's asserted failure to grant him
                leave to amend his pleadings.
                            It is so ORDERED.



                                                                                     J.




                                                    Gibbons


                                                                                     J.
                                                    Pickering       (



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  cc: Hon. Rob Bare, District Judge
                       Kemp, Jones & Coulthard, LLP
                       Larry C. Johns
                       Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                  4
(0) 1947 A    e